Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  (see below).
Regarding claim 1, Abma (US 2015/0260867 A1) teaches a method for generating a seismic gather, comprising:
- providing an initial gather [0069 common receiver gather] of blended seismic signals [0069 composite signature] induced in a common seismic receiver [0069 recorded seismic data “d” (which might be, for example, a common offset or common receiver gather); 0054 receivers will be sensors that are towed behind the source or another vessel] by a plurality of sources [0067 continuous or intermittent recording will be initiated and each source (or source group) will be activated according to its predetermined schedule (block 425)] that are actuated in actual source groups [claim interpretation - instant 0035 one set of physical devices can be used to form multiple source groups (for instance, after moving them to new positions); fig. 9 shows three lines of six each or eighteen gun array #910 formed from sources grouped #1 to #6, #7 to #12, and #13-#18], wherein the sources in each actual source group are positioned relative to one primary source and according to a linear source geometry that is the same for each actual source group [0013 leading gun in the array (i.e., the source that is positioned closest to the towing vessel) can be fired at a particular location and then subsequent sources, further from the vessel, can be fired as they are towed to that same location], and wherein the plurality of sources in each actual source group is fired according to a pre-selected firing sequence that is the same for each actual source group [0081 guns 1, 7, 13 could be grouped, followed temporally by a group composed of 2, 8, 14, followed temporally be 3, 9, 15, and so on. Or 6, 12, 18 could be followed by 5, 11, 17, etc], and wherein successive actual source groups are fired one after another with sufficient time delay between firing of the successive actual source groups to avoid interference in time- frequency domain of a seismic wave field produced in the earth formation by each of the actual source groups with the seismic wave field produced in the earth formation by any other of the actual source groups [0018 each gun may be fired at the same surface location by scheduling the firing times appropriately; 0020 shooting schedule], and wherein the successive actual source groups are laterally displaced from each other whereby the plurality of sources of all the actual source groups are mapped to a selection of pre-plot source points on a source line consisting of a regular grid of discrete pre-plot source points [0044 shot point interval is a pre-acquisition design decision that controls the collection of seismic data in the field];
- providing actual shot records from the blended signals [0020 recording seismic data…identifying seismic traces to reconstruct said recorded seismic data; 0072 simultaneous shooting and subsequent separation of the overlapping source activations];
- creating fictive shot records of seismic signals for fictive source groups [0041 smallest shot point interval may be set to something that is less than a typical interval between air gun firing positions since the shot separation by inversion method can interpolate shots as needed] that each have the same source geometry as the actual source groups, by interpolation of the actual shot records with a selected interpolation operator working on the actual shot records [claim interpretation - instant 0054 indicates that interpolation techniques are known in the art], whereby every pre-plot source point on the source line is uniquely occupied by one primary source out of a set of primary sources of the actual source groups and the fictive source groups taken together, such that every pre-plot source point on the source line has one primary source and every primary source has one pre-plot source point ;
- separating single source shot records of single source signals by discrete deconvolution [0069-0071 shows matrix for iterative deconvolution - i.e., discrete; claim interpretation - instant 0053 states that standard deconvolution operation] of the actual shot records and the fictive shot records whereby separating signals [0047 Separation of the overlapping shots can then be done using inversion or a similar technique; 0071 FX deconvolution; 0073 simultaneous shooting and subsequent separation of the overlapping source activations]; and
- outputting a seismic gather comprising a plurality of the single source shot records for a range of source points [0058 Conventional usage of the separated and possibly recombined shot records might be used in any number of ways. … Output from the seismic processing may be used to create maps or plots of seismic data and/or seismic attributes 180; 0069 common offset or common receiver gather].
However Abma does not appear to teach a "pre-plot source point on the source line "  in combination "uniquely occupied by one primary source out of a set of primary sources of the actual source groups and the fictive source groups taken together". In the art, seismic source surveys are planned before towing so that the firing positions are scheduled (in a grid pattern when sources are evenly spaced). The Examiner can surmise that when interpolating, one skilled would interpolate so that virtual sources are half way in between real sources (e.g., along a line, grid, etc. so that spacing is half). However, the prior art of record is not explicit in teaching the same limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645